Title: To John Adams from James McHenry, 10 May 1800
From: McHenry, James
To: Adams, John



Sir.
War Department 10 May 1800

I do myself the honour to present schedules, shewing the vacancies in the 1st. & 2d. Regiments of Artillerists & Engineers, and the 3d Regiment of Infantry, on the permanent military establishment of the United States, together with the cadets in the Corps of Artillerists, and the names of all the Gentlemen recommended for Lieutenancies in the same, with the letters recommending them.
In making the selection to fill the vacancies, in the Regiments of Artillerists & Engineers, it is respectfully submitted, whether it would not be proper, and an expectation may not be indulged, that the cadets attached to them, who from seniority or merit or both, seem to possess a claim to attention, should be considered.
Major Tousard has repeatedly spoken well of the assiduity and attainments of Cadets Landais, and Wilsons—Cadet Morrison is recommended by General Pinckney. Seaton by General Wilkinson. Brooks by Gen. Hamilton, and Murray by several respectable citizens who is apparently a young man of considerable promise.
The Secretary had contemplated, the period, when the twelve new Regiments of Infantry should be disbanded—for filling the vacancies as will in the Artillery as in the Infantry, on the old establishment, in order that the President might reward with the vacant commissions, the most meritorious young officers of the disbanded regiments, among whom a selection would be guided by an actual experience of some continuance, of real and relative desert, drawn from the best sources. It was thought by him, that the Regiments in which the vacancies existed, could not suffer materially by the intended procrastination of appointments to fill them, and that altho’ delay might occasion some complaints, among expectants and their friends, yet that a principle of œconomy, which seemed to have become a prevailing public sentiment, opposed an increase of military officers, and the advancement of the service—appeared to speak in favour of the measure.
The Secretary hath also to forborne to recommend, the filling of the offices in additional battalion of Artillerists, from an expectation, that the plan proposed for a Military Academy, and a modification consequent thereon of the existing regiments of Artillerists and Engineers would have been adopted by Congress at their present session. And as he cannot persuade himself to believe that the Military Academy will not yet be established, by the authority of Congress, and probably at their next meeting—he would with defference suggest a further postponement. It will be recollected, that the plan proposed contemplated a corps of Engineers—and that the battalion of Artillerists provided for, was not to be officered or raised—and an existing battalion of the same to be reduced.
Should it be the pleasure of the President under present circumstances, to appoint a Lieut. Col. to the 2d Regiment of Artillerists & Engineers, the Secretary respectfully reports—that Major Lewis Tousard is the oldest Major of Artillerists in service.
It is certainly of great importance to have the office of Inspector of Artillery filled by a gentleman perfectly qualified to discharge all its duties, in all their combinations and details. It has been the very importance of the office that has hitherto kept it vacant added to a known expectation of being able to obtain from abroad the best qualified person to fill it.
Should the idea of inviting from abroad an Inspector of Artillery be relinquished it is with deference submitted, that the selection of a character to fill it may with propriety be referred to the succeeding Secretary of war—particularly when the intimate connection that must subsist between the Inspector of Artillery and the War Department is duly considered.
I have the honour to be with perfect consideration, Sir / Your most obdt

James McHenry